Upon application of plaintiff a rehearing was granted, and the case reargued May 2, 1894. Upon October 16, 1894, the following opinion was filed, affirming the judgment of the court below:
Per Curiam.
A rehearing was granted in this case on account of the doubt we entertained, when the motion for the rehearing was made, as to the correctness of the holding that the suit could not be maintained upon the policy of insurance, but should have been brought upon the contract effected by the application and the acceptance of the defendant indorsed thereon. • This question was not fully presented upon the former argument, and we are satisfied now that that ruling was erroneous. The policy expressly referred to the application, and made it a part of the contract of insurance. In such cases the two instruments must be construed together, in determining what the real contract is. Chrisman v. Insurance Co., 16 Oreg. 283; Rogers v. Insurance Co., 72 Iowa, 448. When the policy, as delivered, contains provisions not in the application, and which are not accepted by the applicant, they may be treated as waived by the company, and constituting no part of the insurance contract. We held in the former opinion that the provision of the policy prohibiting the decedent from getting on and off a railroad train while in motion was inoperative, and did not affect the validity of the insurance. He had not accepted this provision, nor assented to it.
*300The former opinion upon this point is therefore overruled, and the judgment is now affirmed.